Exhibit 10.10

VERSUM MATERIALS

DEFERRED COMPENSATION PLAN

Effective January 1, 2017

[Approved by the board of directors of Versum Materials, Inc. on September 15,
2016, and approved by the expanded board of directors of Versum Materials, Inc.
on October 1, 2016]



--------------------------------------------------------------------------------

Table of Contents

 

         Page   Article 1 Establishment and Purpose      1   

1.1

  Establishment of Plan      1   

1.2

  Purpose      1   

1.3

  Application of the Plan      1   

1.4

  Compliance with Code Section 409A      1    Article 2 Definitions      1   

2.1

  “Account”      2   

2.2

  “Administrator”      2   

2.3

  “Affiliate”      2   

2.4

  “Annual Incentive Amounts”      2   

2.5

  “Base Salary”      2   

2.6

  “Beneficiary”      2   

2.7

  “Change of Control”      2   

2.8

  “Code”      2   

2.9

  “Committee”      2   

2.10

  “Company”      2   

2.11

  “Compensation”      2   

2.12

  “Credited Earnings”      2   

2.13

  “Disability” or “Disabled”      2   

2.14

  “Eligible Employee”      3   

2.15

  “Employee”      3   

2.16

  “ERISA”      3   

2.17

  “Excess Contributions”      3   

2.18

  “Excess Core Contributions”      3   

2.19

  “Excess Employee Pre-Tax Contributions”      3   

2.20

  “Excess Matching Contributions”      3   

2.21

  “Excess Profit Sharing Contributions”      3   

2.22

  “Excess Transition Enhancement Contributions”      3   

2.23

  “Fiscal Year”      3   

2.24

  “Participant”      3   

2.25

  “Plan”      3   

2.26

  “Plan Year”      3   

2.27

  “Retirement Savings Plan”      3   

2.28

  “Termination of Employment”      4   

2.29

  “Vesting Service”      4    Article 3 Participation      4   

3.1

  Eligibility      4   

3.2

  Participation      4   

 

i



--------------------------------------------------------------------------------

Article 4 Contributions; Vesting; Distributions    5

4.1

  Excess Employee Pre-Tax Contributions    5

4.2

  Excess Matching Contributions    5

4.3

  Excess Core Contributions    6

4.4

  Excess Profit Sharing Contributions    6

4.5

  Excess Transition Enhancement Contributions    7

4.6

  Vesting and Forfeiture    7

4.7

  Time of Distribution    7

4.8

  Form of Distribution    9

4.9

  Loans    9 Article 5 Accounts; Credited Earnings    9

5.1

  Accounts    9

5.2

  Credited Earnings    10

5.3

  Adjustment of Accounts    10

5.4

  Account Balances    10

5.5

  Account Statements    11 Article 6 Administration    11

6.1

  Administration    11

6.2

  Finality of Determination    11

6.3

  Indemnification    11

6.4

  Unsecured Interest    12 Article 7 Funding of the Plan    12

7.1

  Funding    12

7.2

  Creation of Rabbi Trust    12 Article 8 Merger, Amendment and Termination   
12

8.1

  Effect of Merger, Consolidation, Acquisition or Reorganization    12

8.2

  Amendment and Termination    13 Article 9 Claims Procedure    13

9.1

  Claims Procedure    13

9.2

  Finality of Committee Determinations    13

9.3

  Additional Claim Information    14 Article 10 General Provisions    14

10.1

  No Right to Continuing Employment    14

10.2

  Beneficiary Designations    14

10.3

  Non-alienation of Benefits    15

10.4

  Offset    15

10.5

  Payments to Minors; Incapacity of Recipient    15

10.6

  Binding on the Company, Participants and Their Successors    16

10.7

  Governing Law    16

 

ii



--------------------------------------------------------------------------------

10.8

  Severability    16

10.9

  Interpretation    16

10.10

  Limitations on Liabilities    16

10.11

  Plan Expenses    16

10.12

  Withholding    17

10.13

  Tax Effect    17

10.14

  Effect on Other Employee Benefits    17

10.15

  Gender and Number; Headings    17

10.16

  Section 409A Compliance    18

 

iii



--------------------------------------------------------------------------------

Article 1 Establishment and Purpose

1.1 Establishment of Plan. Versum Materials, Inc. (the “Company”) hereby
establishes, effective as of January 1, 2017, an unfunded nonqualified deferred
compensation plan for a select group of management and highly compensated
employees to be known as the Versum Materials Deferred Compensation Plan (the
“Plan”).

1.2 Purpose. The purpose of the Plan is to provide Eligible Employees with
(i) the opportunity to defer, annually, the receipt of a portion of their
Compensation and (ii) supplemental retirement benefits to those provided under
the Versum Materials Retirement Savings Plan (the “Retirement Savings Plan”),
absent the application of the maximum annual compensation limitations under Code
Section 401(a)(17), the maximum annual benefit and contribution limitations
under Code Sections 402(g) and 415, or any other applicable limitations on
contributions in effect under the Retirement Savings Plan, and to permit them to
designate investment indices for the purpose of crediting earnings and losses on
any amounts deferred or contributed under the Plan. In this regard, it is the
intent that this Plan constitute a separate unfunded plan that meets the
requirements of, and that is classified as, a plan which is maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(3), and 401(a)(1) of ERISA and also, to the extent relevant, as an
excess benefit plan within the meaning of Section 3(36) of ERISA. As such, it is
intended that the Plan be exempt from the relevant requirements of Title I of
ERISA. In addition, this Plan is not intended to satisfy the qualification
requirements of Code Section 401. However, the Plan is intended to comply with
the requirements of Code section 409A and the Treasury regulations issued
thereunder.

1.3 Application of the Plan. The terms of this Plan are applicable only with
respect to the deferral of Compensation by or on behalf of Participants under
this Plan on or after January 1, 2017.

1.4 Compliance with Code Section 409A. The Plan is intended to comply, in all
respects, with the requirements of Code Section 409A, and the Plan shall be
interpreted and administered accordingly. The Committee reserves the right, in
its sole discretion, to make any changes necessary to ensure that the Plan is,
and remains, compliant with Code Section 409A.

Article 2 Definitions

This Plan is not part of the Retirement Savings Plan. However, for ease of
definitional reference and common administration, the Retirement Savings Plan is
referred to herein, and various terms from the Retirement Savings Plan are
hereby incorporated herein by reference and shall have the same meanings
assigned to them under the provisions of the Retirement Savings Plan, unless
otherwise qualified by the context hereof. Notwithstanding the prior sentence,
the following terms shall have the meanings set forth below, unless their
context clearly indicates to the contrary:

 

 

1



--------------------------------------------------------------------------------

2.1 “Account” means the recordkeeping account which is maintained in the name of
a Participant to account for any Excess Employee Pre-Tax Contributions, Excess
Matching Contributions, Excess Core Contributions, Excess Profit Sharing
Contributions, Excess Transition Enhancement Contributions and Credited Earnings
which may be credited to his Account from time to time. Separate sub-accounts
within each such Account shall be maintained to account for each separate type
of contribution category under the Plan and any Credited Earnings attributable
thereto.

2.2 “Administrator” means the VP of Human Resources, or his designee.

2.3 “Affiliate” means any corporation, trade, or business if it and the Company
are members of a controlled group of corporations, are under common control, or
are members of an affiliated service group, within the meaning of Code
Sections 414(b), 414(c) and 414(m), respectively. The term “Affiliate” shall
also include any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o).

2.4 “Annual Incentive Amounts” means, as determined more specifically by the
Committee, any annual variable compensation payout under the Versum Materials
Annual Incentive Plan.

2.5 “Base Salary” means amounts which would have been paid to a Participant
currently as base salary, notwithstanding an election to defer certain amounts
under this Plan or under any other deferred compensation plan (qualified or
nonqualified) maintained by the Company.

2.6 “Beneficiary” means the person or persons designated by a Participant, in
accordance with Section 10.2 of the Plan. Where the context dictates, the term
“Beneficiary” shall also mean “Beneficiaries.”

2.7 “Change in Control” shall have the meaning provided under the Versum
Materials, Inc. Long-Term Incentive Plan.

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

2.9 “Committee” means the Versum Materials, Inc. Employee Benefits Plan
Committee.

2.10 “Company” means Versum Materials, Inc., a Delaware corporation, and any
Affiliate.

2.11 “Compensation” means an Eligible Employee’s compensation as defined under
the Retirement Savings Plan, with the exception that the limitation of Code
Section 401(a)(17) shall not apply.

2.12 “Credited Earnings” means the earnings or loss amounts credited to a
Participant’s Account, as provided in Section 5.2.

2.13 “Disability” or “Disabled” means the inability of a Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, as
provided in Code Section 409A(a)(2)(C) and Treas. Reg. § 1.409A-3(i)(4). For
purposes of this Section 2.11, a Participant will be deemed disabled if such
Participant is determined to be totally disabled by the Social Security
Administration. Moreover, a Participant will be deemed disabled if such
Participant is determined to be disabled

in accordance with a disability insurance program of the Company, provided that
the definition of disability applied under such disability insurance program
complies with the requirements of Treas. Reg. § 1.409A-3(i)(4).

 

 

2



--------------------------------------------------------------------------------

2.14 “Eligible Employee” means an Employee that satisfies the requirements of
Section 3.1 hereof.

2.15 “Employee” means any individual employed by the Company on a regular,
full-time basis (in accordance with the personnel practices of the Company),
including citizens of the United States employed outside of their home country
and resident aliens employed in the United States.

2.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.17 “Excess Contributions” means the contributions as described in Sections
4.1, 4.2, 4.3, 4.4 and 4.5.

2.18 “Excess Core Contributions” means the contributions described in
Section 4.3.

2.19 “Excess Employee Pre-Tax Contributions” means the contributions as
described in Section 4.1.

2.20 “Excess Matching Contributions” means the contributions as described in
Section 4.2.

2.21 “Excess Profit Sharing Contributions” means the contributions described in
Section 4.4.

2.22 “Excess Transition Enhancement Contributions” means the contributions
described in Section 4.5.

2.23 “Fiscal Year” means the twelve-month period ending on the September 30 of
each year during which the Plan is in effect.

2.24 “Participant” means an Eligible Employee who is participating in the Plan.
An individual shall remain a Participant until that individual has received full
distribution of any amount credited to the Participant’s Account.

2.25 “Plan” means the Versum Materials Deferred Compensation Plan, a
nonqualified deferred compensation plan for a select group of management and
highly compensated employees, as contained herein and as the same may be amended
hereunder.

2.26 “Plan Year” means the twelve-month period ending on the December 31 of each
year during which the Plan is in effect.

2.27 “Retirement Savings Plan” means the Versum Materials Retirement Savings
Plan, as amended from time to time.

 

3



--------------------------------------------------------------------------------

2.28 “Termination of Employment” means the retirement, resignation, death, or
other voluntary or involuntary termination of a Participant’s employment
relationship with the Company. A Termination of Employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts upon or following a Termination of Employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A.

2.29 “Vesting Service” means the vesting service credited to a Participant under
the Retirement Savings Plan.

Article 3 Participation

 

3.1 Eligibility

An Employee shall be an Eligible Employee if the Employee satisfies the
following requirements:

(a) is a member of a select group of management or highly compensated employees
(within the meaning of sections 201(2), 301(3) and 401(a)(1) of ERISA) of the
Company; and

(b) is recommended by the Committee as eligible to participate; and

(c) is approved by the Administrator, or by the Administrator’s designee, to be
eligible to participate in the Plan from time to time.

An Eligible Employee may elect to defer a portion of his compensation under the
Plan by filing a completed and fully executed Deferral Agreement (and any and
all other forms as may be required by the Committee) with the Company’s Human
Resources Department. Such forms must be received and acknowledged by the
Company’s Human Resources Department in accordance with Section 4.1 below.

Eligibility designation may be based on participation criteria established by
the Administrator or his designee from time to time. Once an Employee has been
designated as eligible to participate in the Plan, he shall thereafter remain
eligible to participate in the Plan so long as the Administrator or his designee
has not terminated such status. The Administrator or his designee may establish
such procedures as are deemed appropriate for notifying Employees of their
status as Eligible Employees under this Plan. The Administrator or his designee
may terminate the eligible status of any designated Eligible Employee at any
time.

 

3.2 Participation

An Eligible Employee as described in Section 3.1 shall become a Participant
under the Plan following the date he meets the eligibility requirements of
Section 3.1, and completes an annual enrollment form provided by the Company
within the time period established by the Company. An Eligible Employee with an
Account balance under the Plan shall be a Participant under the Plan. In
addition, an Eligible Employee who ceases to be eligible to participate in the
Plan, by reason of loss of eligibility status (as determined by the
Administrator or his designee pursuant to Section 3.1 above) or by termination
or transfer of employment shall continue as a Participant under the Plan so long
as he has a balance credited to his Account under the Plan.

 

4



--------------------------------------------------------------------------------

Article 4 Contributions; Vesting; Distributions

 

4.1 Excess Employee Pre-Tax Contributions

(a) Excess Employee Pre-Tax Contributions. Prior to the commencement of a Plan
Year, or at the time of hire or promotion to an eligible class, as recommended
by the Committee and approved by the Administrator pursuant to Section 3.1
above, a Participant may elect to defer a percentage of his Base Salary and/or
Annual Incentive Amounts, if any, for each payroll period during the Plan Year
in a form and manner prescribed by the Committee. With respect to a deferral of
Base Salary, the election must be a whole number between one percent (1%) and
fifty percent (50%), inclusive. With respect to a deferral of Annual Incentive
Amounts, the election must be a whole number between one percent (1%) and one
hundred percent (100%), inclusive. This election is separate from an election to
defer a portion of Compensation under the Retirement Savings Plan and is not
integrated with the Retirement Savings Plan in any way. If an Employee is
designated as eligible to participate in the Plan during the course of a Plan
Year, an election to defer amounts under the Plan shall be made by a date
prescribed by the Committee, but in no event later than thirty (30) days after
the Employee is designated as eligible to participate in the Plan. A
Participant’s election to defer a portion of his Base Salary and/or Annual
Incentive Amounts, if any, for a particular Plan Year under this Section 4.1(a)
is irrevocable.

(b) Crediting of Excess Employee Pre-Tax Contributions. The determination of the
amount of any Excess Employee Pre-Tax Contributions for a Participant shall be
calculated in the same manner as a Deferral Contributions determined with
respect to each Participant under the Retirement Savings Plan without regard to
the applicable limits under sections 402(g) and 401(a)(17) of the Code. As such
determinations are made, each Participant shall be credited under the Plan with
the applicable amount of his Excess Employee Pre-Tax Contribution at a time and
in a manner consistent with the provisions of the Retirement Savings Plan,
regarding the crediting of Deferral Contributions or at such other times and in
such other manner as the Committee may determine from time to time. Such amounts
shall be credited on a bi-weekly basis to the Excess Employee Pre-Tax
Contributions subaccount of each Participant’s Account.

 

4.2 Excess Matching Contributions

(a) Excess Matching Contributions. For each Participant electing to make
Deferral Contributions to the Retirement Savings Plan, to the extent such
Participant is limited under the Retirement Savings Plan by Code Sections 415(c)
and/or 401(a)(17), the Company shall credit, on behalf of each Participant
employed by the Company, Excess Matching Contributions in an amount equal to
two-thirds of one percent (.667%) for each one percent (1%) up to a maximum of
six percent (6%) of Deferral Contributions to the Retirement Savings Plan. For
purposes of clarity, Excess Matching Contributions shall be made on any Deferral
Contributions made under the Retirement Savings Plan for which matching
contributions under the Retirement Savings Plan are limited because of Code
Sections 415(c) and/or 401(a)(17), and not on any Excess Employee Pre-Tax
Contributions made pursuant to Section 4.1 of the Plan.

 

5



--------------------------------------------------------------------------------

(b) Crediting of Excess Matching Contributions. Excess Matching Contributions
shall be credited to the Account of the Participant at such time and in such
manner as determined by the Committee, which shall generally be on a bi-weekly
basis, absent a contrary direction by the Committee. A Participant must be
employed by the Company on the last day of a Plan Year in order to receive a
true up of such Participant’s Excess Matching Contribution under the Plan.
Excess Matching Contributions shall be credited to the Excess Matching
Contributions subaccount of a Participant’s Account.

 

4.3 Excess Core Contributions

(a) Excess Core Contributions. For each Plan Year, the Company shall credit, on
behalf of each Participant employed by the Company, Excess Core Contributions to
this Plan in an amount equal to four percent (4%) of such Participant’s Base
Salary and Annual Incentive Amounts, offset by any Core Contributions made under
the Retirement Savings Plan. As a point of clarity, Excess Core Contributions
shall only be made on (i) the Participant’s Base Salary to the extent such
Participant’s Base Salary and Core Contributions exceed the applicable
limitations of Code Sections 401(a)(17) and 415(c) and (ii) Annual Incentive
Amounts. There shall be no duplication of benefits under this Plan and the
Retirement Savings Plan. The calculation and allocation of Excess Core
Contributions shall be credited to the Account of the Participant at such time
and in such manner as determined by the Committee, but shall be made without
regard to the applicable limitations under Code Sections 401(a)(17) and 415(c).

(b) Crediting of Excess Core Contributions. Excess Core Contributions shall be
credited to the Account of the Participant at such time and in such manner as
determined by the Committee. Excess Core Contributions shall be credited to the
Excess Core Contributions subaccount of a Participant’s Account.

 

4.4 Excess Profit Sharing Contributions

(a) Excess Profit Sharing Contributions. For each Plan Year, the Company shall
determine the amount of the Excess Profit Sharing Contribution, if any, to be
made on behalf of each Participant employed by the Company on the last day of
such Fiscal Year. As a point of clarity, Excess Profit Sharing Contributions
shall only be made to the extent such Participant’s Base Salary and Profit
Sharing Contributions exceed the applicable limitations of Code Sections
401(a)(17) and 415(c). There shall be no duplication of benefits under this Plan
and the Retirement Savings Plan. The calculation and allocation of Excess Profit
Sharing Contributions shall be credited to the Account of the Participant at
such time and in such manner as determined by the Committee. To be eligible to
receive an Excess Profit Sharing Contribution with respect to a Plan Year, a
Participant must be limited under the Retirement Savings Plan by Code Sections
415(c) and/or 401(a)(17).

(b) Crediting of Excess Profit Sharing Contributions. Excess Profit Sharing
Contributions shall be credited to the Account of the Participant at such time
and in such manner as determined by the Committee. A Participant must be
employed by the Company on the last day of a Fiscal Year in order to receive an
Excess Profit Sharing Contribution under the Plan. Such amounts shall be
credited to the Excess Profit Sharing Contributions sub-account of each
Participant’s Account.

 

6



--------------------------------------------------------------------------------

4.5 Excess Transition Enhancement Contributions

(a) Excess Transition Enhancement Contributions. For each Plan Year, the Company
shall determine the amount of the Excess Transition Enhancement Contribution, if
any, to be made on behalf of each Participant employed by the Company on the
last day of such Fiscal Year. As a point of clarity, Excess Transition
Enhancement Contributions shall only be made on the Participant’s Base Salary to
the extent such Participant’s Base Salary and Transition Enhancement
Contributions exceed the applicable limitations of Code Sections 401(a)(17) and
415(c). There shall be no duplication of benefits under this Plan and the
Retirement Savings Plan. To be eligible to receive an Excess Transition
Enhancement Contribution with respect to a Plan Year, a Participant must be
limited under the Retirement Savings Plan by Code Sections 415(c) and/or
401(a)(17). The calculation and allocation of Excess Transition Enhancement
Contributions shall be credited to the Account of the Participant at such time
and in such manner as determined by the Committee, but shall be made without
regard to the applicable limitations under Code Section 401(a)(17) and/or
415(c).

(b) Crediting of Excess Transition Enhancement Contributions. Excess Transition
Enhancement Contributions shall be credited to the Account of the Participant at
such time and in such manner as determined by the Committee. A Participant must
be employed by the Company on the last day of a Fiscal Year in order to receive
an Excess Transition Enhancement Contribution under the Plan. Excess Transition
Enhancement Contributions shall be credited to the Excess Transition Enhancement
Contributions subaccount of a Participant’s Account.

 

4.6 Vesting and Forfeiture

Vesting. A Participant shall have a nonforfeitable, fully vested interest in all
Excess Employee Pre-Tax Contributions, Excess Matching Contributions, Excess
Core Contributions, and Excess Profit Sharing Contributions and Credited
Earnings thereon, as such contributions are credited to a Participant’s Account.
A Participant shall become vested in all, Excess Transition Enhancement
Contributions and Credited Earnings thereon upon the Participant’s completion of
the Vesting Service requirements set forth below:

 

Completed Years of Vesting Service

   Vested Percentage  

1

     0 % 

2

     0 % 

3

     100 % 

Any forfeitures made as a result of this Section 4.6(a) shall be used as
follows: first, to pay Plan administrative expenses, and second, to reduce the
amount of Company contributions to the Plan.

 

4.7 Time of Distribution

A Participant shall receive a distribution of the vested balance credited to his
Account as soon as administratively feasible following the date that is twelve
months after the Participant’s Termination of Employment. A Participant may
select distribution of the vested balance credited

 

7



--------------------------------------------------------------------------------

to his Account in the form of a lump sum or in installments. As discussed in
Section 4.8, in the event of a failure to elect a form of payment, the
Participant’s Account shall be distributed in a single lump-sum payment as soon
as administratively feasible following the date that is twelve months after the
Participant’s Termination of Employment.

(a) Termination of Employment. Except as otherwise provided in Subsection (b) or
(c) below with regard to a benefit distribution due to death or Disability, a
Participant may elect to receive a distribution of all or any portion of the
vested balance credited to his Account in a single lump sum payment or on an
annual basis over a period of at least one year and not to exceed five years,
commencing as soon as administratively feasible following the date that is
twelve months after his Termination of Employment. Notwithstanding the
foregoing, with respect to a lump sum election, a Participant may elect to
commence distribution of all of his Account in a single lump sum payment
commencing at least one year and not to exceed five years after this Termination
of Employment. The value of the Participant’s Account for which a distribution
is being made shall be determined as of the last day immediately preceding the
distribution date. Notwithstanding the foregoing, for purposes of this
Section 4.7, a Participant’s transfer to an Affiliate that is not participating
in the Plan will not be deemed to be a Termination of Employment.

(b) Death. In the event of the death of a Participant all payments due to such
Participant under the Plan shall be paid to the Participant’s Beneficiary in a
single lump-sum cash payment as soon as administratively feasible following the
Participant’s death. The value of the Participant’s Account for which a
distribution is to be made to his Beneficiary shall be determined as of the last
day immediately preceding the date of distribution. All payments to a
Beneficiary under this Plan are subject to delivery to the Committee of such
death certificate, letters testamentary, tax waivers, and other documents as the
Committee may reasonably request.

(c) Disability. A Participant who becomes Disabled while employed by the Company
shall be eligible to receive a distribution of his vested Account balance in a
single lump sum as soon as administratively possible following the date the
Participant is determined to be Disabled. The value of the Participant’s Account
for which a distribution is to be made shall be determined as of the last day
immediately preceding the date of distribution.

(d) Distributions to Foreign Participants. Notwithstanding anything herein to
the contrary, a Participant who is a resident alien employed by the Company in
the United States shall receive a distribution of his vested Account balance in
a single lump sum twelve months following the date such Participant is no longer
employed by the Company in the United States. The value of the Participant’s
Account for which a distribution is to be made shall be determined as of the
last day immediately preceding the date of distribution. The Company shall have
the right to withhold or deduct from all payments under this Section 4.7(d) any
amounts as may be required under any income tax or other law of the United
States or any other jurisdiction. Upon distribution to a Participant pursuant to
this Section 4.7(d), such individual shall no longer be a Participant in the
Plan.

 

 

8



--------------------------------------------------------------------------------

(e) Change in Control. Notwithstanding anything herein to the contrary, upon a
Change in Control the Company shall, as soon as administratively feasible
thereafter, but in no event longer than ninety (90) days following the Change in
Control, pay to each Participant in a single lump-sum cash payment, the
Participant’s Account balance.

(f) Subsequent Elections. A Participant may elect to subsequently change the
time and form of payment under his Account in accordance with Treasury
Regulations section 1.409A-2(b), provided that the following conditions are met:
(a) such election does not take effect until at least twelve (12) months after
the date on which the election is made; (b) the payment is deferred for a period
of five (5) years from the date it would otherwise have been paid; and (c) such
election is made not less than twelve (12) months before the date the payment
was scheduled to commence. The subsequent election must be made by filing a
subsequent election form with the Committee on or before the close of business
at least one year before the previous payment date(s). For purposes of this
Section 4.7(f), a payment is each separately identified amount to which the
Participant is entitled under the Plan. In elaboration of the foregoing, each
payment in a series of installment payments is treated as the entitlement to a
single payment and a subsequent election may be made with respect to a single
installment or all installments. Notwithstanding the foregoing, each Participant
shall be limited to a single subsequent election with respect to such amounts
credited to his Account and such subsequent election period shall be limited to
five (5) years from the date to such amounts would otherwise have been paid.

 

4.8 Form of Distribution

Except as set forth in Section 4.7(a), all distributions with respect to a
Participant’s Account as provided in Section 4.7 shall be made in cash in a
single lump-sum payment. Distributions made pursuant Section 4.7(a) shall be
made in a lump sum or installments per the Participant’s election. In the event
a Participant fails to elect a time and/or form of payment, the Participant’s
Account shall be distributed in cash in a single lump-sum payment as soon as
administratively feasible following the date that is twelve months after the
Participant’s Termination of Employment. The value of the Participant’s Account
for which a distribution is being made shall be determined as of the last day
immediately preceding the distribution date. For purposes of Code Section 409A,
any installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments.

 

4.9 Loans

A Participant shall not be permitted to take any loans from his Account under
the Plan.

Article 5 Accounts; Credited Earnings

 

5.1 Accounts

The Committee shall maintain, or cause to be maintained, an Account for each
Participant for the purpose of accounting for the Participant’s beneficial
interest under the Plan, and which interest is attributable to Excess Employee
Pre-Tax Contributions, Excess Matching Contributions, Excess Core Contributions,
Excess Profit Sharing Contributions, Excess Transition Enhancement Contributions
and any Credited Earnings credited to such Participant under the Plan, as
adjusted to reflect charges against such Account. In addition to the foregoing

 

9



--------------------------------------------------------------------------------

Accounts, the Committee shall maintain, or cause to be maintained, such other
accounts, subaccounts, records or books as it deems necessary to properly
provide for the maintenance of Accounts under the Plan, and to carry out the
intent and purposes of the Plan. Such sub-accounts or other separate accounts
shall include any Excess Employee Pre-Tax Contributions subaccount, Excess
Matching Contributions subaccount, Excess Core Contributions subaccount, Excess
Profit Sharing Contributions subaccount and Excess Transition Enhancement
Contributions subaccount as may be applicable to account for each such separate
type of contributions and the Credited Earnings attributable thereto. The
Participant’s Account and any other subaccounts maintained in the name of a
Participant shall comprise the Participant’s Account under the Plan.

 

5.2 Credited Earnings

With respect to a Participant’s Excess Employee Pre-Tax Contributions, Excess
Matching Contributions, Excess Core Contributions, Excess Profit Sharing
Contributions and Excess Transition Enhancement Contributions, a Participant
shall be entitled to select on a prospective basis, the investment measure for
such contributions from among the investment vehicles made available for such
purpose under the Retirement Savings Plan, except as may otherwise be provided
by the Committee. The applicable subaccounts of a Participant’s Account shall be
adjusted periodically to reflect the Credited Earnings of the particular
investment fund(s) selected by the Participant. A Participant shall make an
initial designation of investment fund(s) for the applicable subaccounts of his
Account upon commencement of participation in the Plan in such form and in such
manner as may be prescribed by the Committee. In the event a Participant fails
to designate a particular investment fund or funds for all or a portion of the
applicable subaccounts of his Account, then the applicable portion of the
Participant’s Account shall be deemed to be invested in the default investment
fund selected as such by the Committee. Credited Earnings shall be allocated to
the applicable subaccounts of a Participant’s Account at the same time and in
the same manner as allocated under the Retirement Savings Plan. The Committee
shall make all determinations with respect to the applicable Credited Earnings
and with respect to the crediting of such Credited Earnings to the applicable
subaccounts of a Participant’s Account, and such determinations shall be final
and binding on all interested parties.

 

5.3 Adjustment of Accounts

Contributions shall be credited to the Accounts of Participants as provided in
Sections 4.1, 4.2, 4.3, 4.4 and 4.5. Credited Earnings, if any, shall be
credited to such subaccounts as provided in Section 5.2 above, as applicable.
Charges to a Participant’s Account to reflect any distribution payments with
respect to such Participant under the Plan shall be as of the date of any such
payment. A Participant’s Account shall also be adjusted and charged for any
administrative expenses or applicable taxes as are applicable to such
Participant’s Account to the extent that such expenses and taxes are not
separately paid for by the Company.

 

5.4 Account Balances

As of any relevant date, the balance credited to a Participant’s Account shall
be the value of the balance standing to the credit of his Account upon the
completion of the valuation as of the close of the last preceding day, adjusted
to reflect any credits or charges made to such

 

10



--------------------------------------------------------------------------------

Account since such date or dates, including, without limitation, those
adjustments to reflect Excess Contributions to and payments from such Account.
For purposes of making distributions or other payments with respect to a
Participant under the Plan, the Participant’s balance credited to his Account as
of any relevant date, shall also include any Excess Contributions to be credited
under the Plan on his behalf which have not been credited to his Account as of
such date and to which he is otherwise entitled as of the date of distribution
or payment.

 

5.5 Account Statements

The Committee shall periodically provide Participants with a statement
concerning the status of his Account.

Article 6 Administration

 

6.1 Administration

The Committee shall administer this Plan in a manner consistent with an unfunded
plan that is not intended to meet the qualification requirements of Code
Section 401. The Committee shall have the full power, discretion and authority
to interpret, construe and administer this Plan, and to establish and maintain
rules and procedures to administer this Plan. The Committee shall establish and
maintain such accounts or records that the Committee may from time to time
consider necessary. The Committee may engage or designate such persons as it
shall determine to perform on its behalf the services required of it hereunder,
and may, by a written instrument:

(a) designate one or more of them to execute all documents and other instruments
proper, necessary, or desirable in order to effectuate the purposes of the Plan,
and

(b) change any such designation theretofore made, and any Committee member may
revoke any such designation theretofore made.

An employee of the Company, or an unaffiliated person or entity designated by
the Committee, shall be deemed to be the Plan Administrator within the meaning
of section 3(16)(A) of ERISA. If no such employee shall be so designated, the
Committee shall be deemed to be the Plan Administrator for this purpose to the
extent applicable.

 

6.2 Finality of Determination

All determinations of the Committee shall be final, binding and conclusive upon
the Company and all employees who shall have become Participants in the Plan in
accordance with the applicable provisions of the Plan, as well as their
respective heirs, administrators, executors, successors, and assigns.

 

6.3 Indemnification

The members of the Committee, its agents, officers, directors, and employees of
the Company shall be indemnified and held harmless by the Company against and
from any and all loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a

 

11



--------------------------------------------------------------------------------

party, or in which they may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by them in
settlement (with the Company’s written approval) or paid by them in satisfaction
of a judgment in any such action, suit, or proceeding. The foregoing provision
shall not be applicable to any person if the loss, cost, liability, or expense
is due to such person’s gross negligence or willful misconduct.

 

6.4 Unsecured Interest

No Participant or Beneficiary shall have any interest whatsoever in any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

Article 7 Funding of the Plan

 

7.1 Funding

All amounts paid under this Plan shall be paid from the general assets of the
Company. Benefits shall be reflected on the accounting records of the Company,
but neither this Plan nor the maintenance of such accounting records shall be
construed to create, or require the creation of, a trust, custodial account, or
escrow account with respect to any Participant. No Participant shall have any
right, title, or interest whatsoever in or to any investment reserves, accounts,
or funds that the Company may purchase, establish, or accumulate to aid in
providing the unfunded benefit payments described in the Plan. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create, or
be construed to create, a trust or fiduciary relationship of any kind between
the Company or the Committee and a Participant or any other person. Participants
shall not acquire any interest under the Plan greater than that of an unsecured
general creditor of the Company.

 

7.2 Creation of Rabbi Trust

The Company may elect, at any time and in its sole discretion, to establish a
grantor, or “rabbi,” trust within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the Code. If so established, the Company shall
contribute to the rabbi trust assets that shall be held subject to the claims of
the Company’s creditors, in the event of the Company’s insolvency, until such
assets shall be paid to Plan Participants or their Beneficiaries.

Article 8 Merger, Amendment and Termination

 

8.1 Effect of Merger, Consolidation, Acquisition or Reorganization

In the event of a merger, consolidation, acquisition or reorganization where the
Company is not the surviving organization, this Plan shall terminate with
respect to such Participating Employer, no additional benefits shall accrue for
the Employees of such organization, and unpaid vested benefits shall be paid
upon the termination of the Plan with respect to the Company.

 

12



--------------------------------------------------------------------------------

8.2 Amendment and Termination

The Company may amend, modify, or terminate this Plan at any time and in any
manner. No such amendment or termination shall deprive any Participant of his
Retirement Benefits accrued at the time of such amendment or termination. Notice
of such amendment or termination shall be given in writing to each Participant
and Beneficiary of a deceased Participant having an interest in the Plan. In the
event of a termination of the Plan, pursuant to this Section 8.2, no further
benefits shall accrue under this Plan, and amounts which are then payable shall
continue to be an obligation of the Company and shall be paid as scheduled.

Notwithstanding any other provision of the Plan to the contrary, the Plan may be
amended at any time and in any manner that the Committee determines, in its sole
and absolute discretion, to be necessary to ensure that the Plan and all
benefits thereunder comply with the requirements of Code Section 409A.

Article 9 Claims Procedure

 

9.1 Claims Procedure

The Committee shall have the exclusive right to interpret the Plan and to decide
any and all matters arising thereunder. In the event of a claim by a Participant
as to the amount of any distribution or method of payment under the Plan, within
90 days of the filing of such claim, unless special circumstances require an
extension of such period, such person will be given notice in writing of any
denial, which notice will set forth the reason for denial, the Plan provisions
on which the denial is based, an explanation of what other material or
information, if any, is needed to perfect the claim, and an explanation of the
claims review procedure. The denial of the claim will be final without the right
of review unless the Participant appeals such denial within 60 days of the date
of receipt of such denial by filing notice in writing with the Committee at the
following address:

Versum Materials, Inc.

c/o Employee Benefits Plan Committee

7201 Hamilton Blvd.

Allentown, PA 18195

The Participant will have the right to review pertinent Plan documents and to
submit issues and comments in writing. The Committee will make a decision in
writing within 60 days of receiving the request for review, unless special
circumstances require an extension of such period. The decision on review will
be in writing and will include specific reasons and references to the pertinent
Plan provisions on which the decision is based.

 

9.2 Finality of Committee Determinations

Determinations by the Committee and any interpretation, rule, or decision
adopted by the Committee under the Plan or in carrying out or administering the
Plan shall be final and binding for all purposes and upon all interested
persons, their heirs and personal representatives.

 

 

13



--------------------------------------------------------------------------------

9.3 Additional Claim Information

(a) Authorized Representative. Any claimant may be represented by an authorized
representative. The Committee may, however, determine reasonable procedures to
determine whether an individual is authorized to act on behalf of an individual.

(b) Administrative Safeguards. The Committee shall determine administrative
safeguards designed to ensure and verify that all determinations are made in
accordance with governing Plan documents and that all Plan provisions are
applied consistently with respect to similarly situated claimants.

(c) Tolling of Response Periods. The review periods described in Section 9.1
shall be tolled for periods during which the claimant is responding to a request
for additional information that the reviewing entity has determined is necessary
to process the claimant’s claim. The claimant shall have 45 days to provide the
requested information. The review periods described in Section 9.1 shall
recommence on the earlier of (i) the date the claimant provides the requested
information, or (ii) the end of the 45-day period.

(d) Exhaustion of Remedy. No claimant may institute any action or proceeding in
any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan, until he has
first exhausted the procedures set forth in this Article 9.

(e) All interpretations, determinations, and decisions of the reviewing entity
with respect to any claim will be its sole decision based upon the Plan
documents and will be deemed final and conclusive. If an appeal is denied, in
whole or in part, however, a claimant shall have a right to file suit in a state
or Federal court.

Article 10 General Provisions

 

10.1 No Right to Continuing Employment

Nothing in this Plan shall (a) interfere with or limit in any way the right of
the Company to terminate any Participant’s employment at any time, or (b) confer
upon any Participant any right to continue in the employ of the Company. The
Company may take any action (including discharge) with respect to any Employee
or other person and may treat such person without regard to the effect which
such action or treatment might have upon such person as an Employee under this
Plan.

 

10.2 Beneficiary Designations

Each Participant may designate a Beneficiary or Beneficiaries (who may be named
jointly or successively), to whom survivor benefits under this Section 10.2 are
to be paid upon such Participant’s death. Each such designation must be made and
delivered to the Committee during the Participant’s lifetime, must be made in
writing on a form prescribed for that purpose by the Committee and in conformity
with the Committee’s applicable procedures, shall be effective when filed with
the Committee, and shall revoke all prior designations (without the consent of a
prior Beneficiary being required, except a spousal consent if required by law).
In the event that a Participant has designated more than one Beneficiary without
specifying the

 

14



--------------------------------------------------------------------------------

percentage interest of each Beneficiary, then each such Beneficiary shall have
the same percentage interest. If no Beneficiary is designated or if no
designated Beneficiary survives the Participant, the applicable benefit shall be
payable to the Participant’s beneficiary as determined under the Retirement
Savings Plan.

 

10.3 Non-alienation of Benefits

No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void. Notwithstanding the foregoing provisions of this Section 10.3, no benefit
amount payable under the Plan shall be payable until and unless any and all
amounts representing debts or other obligations owed to the Company by the
Participant shall have been fully paid. In cases of a marital dispute, the
Company will observe the terms of the Plan unless and until ordered to do
otherwise by a state or federal court, whether such order effects a judgment of
such court or is issued to enforce a judgment or order of another court. In the
event a Participant’s benefits under the Retirement Savings Plan are subject to
a qualified domestic relations order as defined in section 414(p) of the Code,
the supplemental benefits provided by this Plan shall be calculated and paid as
if no qualified domestic relations order was in existence.

 

10.4 Offset

Notwithstanding any provisions of this Plan to the contrary, the Company may
offset any amounts to be paid to a Participant (or to his Beneficiary) hereunder
against any amounts which such Participant may owe to the Company.

 

10.5 Payments to Minors; Incapacity of Recipient

(a) Any amount payable to or for the benefit of a minor, an incompetent person,
or any other person incapable of receipt thereof may be paid to such person’s
guardian, to any trustee or custodian holding assets for the benefit of such
person, or to any person providing, or reasonably appearing to provide, for the
care of such person, and such payment shall fully discharge the Committee, the
Company, and this Plan with respect thereto of their obligations under this
Plan.

(b) If a court of competent jurisdiction determines that the Participant or any
other person entitled to benefits under this Plan is incompetent by reason of
physical or mental disability, the Committee shall have the power to cause the
payments becoming due to such Participant or other person to be made to a
court-appointed guardian without any responsibility to see to the application of
such payments. Any payment made pursuant to such power shall, as to the amount
of such payment, operate as a complete discharge of the Company, of its
obligations under this Plan.

 

 

15



--------------------------------------------------------------------------------

10.6 Binding on the Company, Participants and Their Successors

It is intended that the Company is under a contractual obligation to pay a
Participant the amount of his vested Account balance when the Participant is
eligible to receive and elects to receive a distribution from the Plan. All
payments of benefits under this Plan shall be made out of the Company’s general
assets. The provisions of this Plan shall be applicable with respect to the
Company and each Affiliate separately, and the Company or Affiliate of the
particular Participant hereunder shall pay amounts payable. In the event any
Participant becomes entitled to a benefit under this Plan based on service with
the Company and one or more Affiliate, the benefit obligations under this Plan
shall be apportioned among the Company and such Affiliates as determined by the
Committee.

 

10.7 Governing Law

Except to the extent preempted by federal law, this Plan shall be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania. All
disputes arising hereunder shall be brought in a forum convenient to the
Company, and the Participant, by participating in the Plan, hereby consents to
any such forum as the Company may determine in its sole discretion.

 

10.8 Severability

In the event any provision of this Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if the illegal or
invalid provision had never been inserted, and the Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment as provided in this Plan.

 

10.9 Interpretation

In the event an ambiguity arises between the terms of this Plan as set forth
herein and any communication, statement, or inference of any kind, whether or
not in writing, made by any person, the terms of this Plan, subject to the
Committee’s interpretation, shall control.

 

10.10 Limitations on Liabilities

No liability shall attach to or be incurred by any officer or director of the
Company under or by reason of the terms, conditions and provisions contained in
this Plan, or for the acts or decisions taken or made thereunder or in
connection therewith. As a condition precedent to participation in this Plan or
the receipt of benefits thereunder, or both, such liability, if any, is
expressly waived and released by a Participant and by any and all persons
claiming under or through a Participant or any other person. Such waiver and
release shall be conclusively evidenced by any act of participation in or the
acceptance of benefits under this Plan.

 

10.11 Plan Expenses

The books and records to be maintained for the purpose of this Plan shall be
maintained by the Company at its expense and shall be subject to the supervision
and control of the Committee. All expenses of administering this Plan shall be
paid by the Company either from funds set aside or earmarked under the Plan or
from other funds. Each Affiliate shall reimburse the Company for expenses of
administering this Plan that the Company elects to pay, with the Affiliate’s
portion of the expenses to be determined by the Committee.

 

 

16



--------------------------------------------------------------------------------

10.12 Withholding

The Company shall have the right to deduct from all payments made from the Plan
any federal, state, or local taxes required by law or elected by a Participant
to be withheld with respect to such payments as may be required under any income
tax or other law, whether of the United States or any other jurisdiction. To the
extent a Participant is subject to FICA taxes with respect to benefits accrued
but not yet payable under the Plan pursuant to Code section 3121(v), as a
condition of participation hereunder, each such Participant shall direct the
Company to withhold from his current salary amounts thereby due and payable.

 

10.13 Tax Effect

Neither the Company, the Committee, nor any firm, person, or corporation
represents or guarantees that any particular federal, state, or local tax
consequences will occur as a result of any Participant’s participation in this
Plan. Each Participant shall consult with his own advisers regarding the tax
consequences of participation in this Plan.

 

10.14 Effect on Other Employee Benefits

Amounts credited or paid under this Plan shall, to the extent allowable under
applicable law, not be included in creditable compensation when computing
benefits under any other Company-sponsored employee benefit plan. The treatment
of such amounts under other employee benefit plans shall be determined pursuant
to the provisions of such plans. The benefits of the Participant or any other
person entitled to benefits under this Plan shall be in addition to any benefits
paid or payable to, or on account of the Participant or such other person under
any other pension, disability, equity, annuity or pension plan or policy
whatsoever. Nothing herein contained shall in any manner modify, impair or
affect any existing or future rights of a Participant to receive any employee
benefits to which he would otherwise be entitled or to participate in any
current or future employee benefit plan of the Company, or any other
supplemental arrangement which constitutes a part of the Company’s regular
compensation structure.

 

10.15 Gender and Number; Headings

Except when otherwise indicated by the context, any masculine terminology when
used in this Plan document shall also include the feminine gender, and the
definition of any term in the singular shall also include the plural. Headings
of Articles and Sections herein are included solely for convenience, and if
there is any conflict between such headings and the text of the Plan, the Plan
text shall control.

 

17



--------------------------------------------------------------------------------

10.16 Section 409A Compliance

This Plan shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. In the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code and related Department of Treasury guidance prior
to actual payment to such Participant of such amount, the Company may, subject
to Section 8.2 above, (a) adopt such amendments to the Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan hereunder and/or
(b) take such other actions as the Committee determines necessary or appropriate
to avoid the imposition of an additional tax under Section 409A of the Code.

In the event that it is reasonably determined by the Committee that, as a result
of Section 409A of the Code, payments under the Plan may not be made at the time
contemplated by the terms of the Plan, without causing the Participant to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code which, with respect to any
Participant who is a “specified employee” within the meaning of Section 409A of
the Code, will be no earlier than the first day following six months after
termination of Employment (other than due to death), if such payment is payable
in respect of such termination. The Company shall use commercially reasonable
efforts to implement the provisions of this Section 10.16 in good faith;
provided that neither the Company, the Committee nor any of the Company’s
employees, directors, representatives or agents shall have any liability to
Participants with respect to this Section 10.16.

 

18



--------------------------------------------------------------------------------

In Witness Whereof, the authorized representative of the Company have signed
this document on October 3, 2016, effective as of January 1, 2017.

 

VERSUM MATERIALS, INC. By:  

/s/ MICHAEL W. VALENTE

  MICHAEL W. VALENTE Its:  

Senior Vice President, Law and Human Resources, General Counsel and Secretary

 

Attest: By:  

/s/ CAROL J. DEAGLER

  CAROL J. DEAGLER Its:  

Sr. Corporate Paralegal

 

19